Order denying motion to amend decision and judgment, in so far as appealed from, affirmed, with ten dollars costs and disbursements. It seems that the question of interest on the purchase money had been decided by the trial court as a matter of law. The court, therefore, had no authority to amend its decision and judgment. Furthermore, the defendant was not entitled to interest, it being the general rule that the vendor is not entitled to interest on the purchase money if he remains in possession, except where the vendor is charged with rents and profits, or use and occupation. (Stevenson v. Maxwell, 2 Sandf. Ch. 273.) Manning, Young, Kapper and Lazansky, JJ., concur; Kelly, P. J., concurs in result.